FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                     UNITED STATES COURT OF APPEALS                  October 28, 2008
                                                                   Elisabeth A. Shumaker
                            FOR THE TENTH CIRCUIT                      Clerk of Court



    CHRISTY D. CONKLE,

                Plaintiff-Appellant,

    v.                                                   No. 07-6104
                                                   (D.C. No. CIV-06-786-W)
    MICHAEL J. ASTRUE,                                   (W.D. Okla.)
    Commissioner, Social Security
    Administration,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before HOLLOWAY, BARRETT, and SEYMOUR, Circuit Judges.



         Plaintiff Christy D. Conkle, proceeding pro se, appeals from an order of the

district court adopting the magistrate judge’s recommendation to affirm the Social

Security Commissioner’s denial of disability benefits. Ms. Conkle argues on

appeal that the Commissioner (1) failed to fully consider her mental-impairment



*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
evidence and (2) did not properly assess her credibility. “We review the

Commissioner’s decision to determine whether the factual findings are supported

by substantial evidence and whether the correct legal standards were applied.”

Angel v. Barnhart, 329 F.3d 1208, 1209 (10th Cir. 2003). Because we conclude

the correct legal standards were not applied, we reverse and remand for further

proceedings.

                                          I.

      Ms. Conkle filed an application seeking disability benefits from January 20,

1997, through September 30, 2004, the last date she was insured. She asserted

disability due to schizophrenia, depression, anxiety, bipolar disorder, panic

attacks, headaches, a knee injury, and carpal tunnel syndrome. The administrative

law judge (ALJ) found that she had severe impairments of bipolar disorder and

right knee injury, but that she was not disabled at step four of the five-step

sequential evaluation process, see generally Williams v. Bowen, 844 F.2d 748,

750-52 (10th Cir. 1988), because she had the residual functional capacity (RFC)

to perform her past relevant work as a production assembler. After the Appeals

Council denied review, Ms. Conkle, who was represented by counsel, sought

judicial review in district court. In a written report and recommendation, the

magistrate judge recommended that the Commissioner’s decision be affirmed.

Ms. Conkle, through her counsel, filed a timely objection, asserting that her past

work in production assembly was not substantial gainful employment because she

                                          -2-
performed the job for less than two months, her actual gross earnings were less

than the magistrate judge assumed, and her work ended due to her medical

conditions. The district court adopted the magistrate judge’s recommendation and

affirmed the Commissioner’s denial of benefits. Ms. Conkle filed this appeal pro

se, challenging the ALJ’s assessment of her credibility and her mental

impairments with respect to her ability to perform substantial gainful activity.

                                           II.

      The Commissioner argues that Ms. Conkle waived the issues she presents

on appeal because she did not specifically object to the portions of the magistrate

judge’s report and recommendation finding no ALJ error in assessing her

credibility or mental impairments. Although it is a close question whether

Ms. Conkle’s objections preserved for review the issues she seeks to raise on

appeal, we believe her objections were sufficient. Accordingly, we proceed to

address the issues she raises on appeal.

                                           III.

A. Mental-Impairment Evidence

      Ms. Conkle argues that the ALJ failed to consider the relevant medical

evidence about her mental impairments, including medical reports of her treating

doctors. Also, she argues that the ALJ failed to fully consider her mental

impairments and their effect at steps three and four of the sequential evaluation




                                           -3-
process. 1 We agree with Ms. Conkle that the ALJ failed to review the reports of

her treating doctors and did not properly evaluate the evidence at steps three and

four.

        It is settled that the ALJ is required to “evaluate every medical opinion”

she receives. 20 C.F.R. § 404.1527(d); see also Baker v. Bowen, 886 F.2d 289,

291 (10th Cir. 1989) (requiring ALJ to “consider all relevant medical evidence of

record in reaching a conclusion as to disability”). Most importantly, an ALJ must

fully evaluate evidence from a claimant’s treating doctors:

        Under the regulations, the agency rulings, and our case law, an ALJ
        must “give good reasons in [the] notice of determination or decision”
        for the weight assigned to a treating physician’s opinion. 20 C.F.R.
        § 404.1527(d)(2); see also Social Security Ruling 96-2p, 1996 WL
        374188, at *5; Doyal v. Barnhart, 331 F.3d 758, 762 (10th Cir.
        2003). Further, the notice of determination or decision “must be
        sufficiently specific to make clear to any subsequent reviewers the
        weight the adjudicator gave to the treating source’s medical opinion
        and the reasons for that weight.” SSR 96-2p, 1996 WL 374188, at
        *5.

Watkins v. Barnhart, 350 F.3d 1297, 1300 (10th Cir. 2003); see also id. at

1300-01 (setting out framework for evaluating treating source medical opinions).

Furthermore, the ALJ must discuss the uncontroverted evidence she did not rely




1
      In her reply brief, Ms. Conkle makes a conclusory argument that her
physical impairments also prohibit her from working. She did not make this
argument in her opening brief, and we therefore do not consider it. See Stump v.
Gates, 211 F.3d 527, 533 (10th Cir. 2000).

                                          -4-
upon in her decision and any significantly probative evidence that she rejects.

See Frantz v. Astrue, 509 F.3d 1299, 1303 (10th Cir. 2007).

      In this case, the ALJ did not follow these legal standards. Her decision

referenced only an August 1, 2005, report of a social worker, who assessed

Ms. Conkle after the expiration of her last insured date, and a September 17,

2003, report of a consultative psychologist, who examined Ms. Conkle only once.

Much other medical evidence appears in the record. Ms. Conkle testified, and the

record reflects, that she went to the Mary Mahoney Memorial Health Center for

mental health treatment several times from 1998 to 2003. Also, Ms. Conkle

testified that in 2003 and 2004 she received treatment/counseling from

Dr. Ghazani every three months for depression, panic attacks, crying, and bipolar

disorder, and reports in the record show that Dr. Ghazani provided Ms. Conkle

regular treatment. Nonetheless, the ALJ did not mention any of the evidence

from her treating doctors and therefore did not discuss, evaluate, or weigh the

evidence. Nor did the ALJ mention or evaluate any of the reports from

Ms. Conkle’s multiple visits to the North Care Center/Community Counseling

Center in 2003 and 2004. By ignoring the evidence of Ms. Conkle’s treating

sources and instead relying on reports from the social worker and the consulting

doctor, the ALJ failed to comply with established legal standards requiring her to

evaluate all of the medical evidence and make specific findings as to the weight

she accorded the treating sources.

                                         -5-
      We recognize that the ALJ stated that she had considered all of

Ms. Conkle’s symptoms and all of the medical opinion evidence. And we

recognize that “an ALJ is not required to discuss every piece of evidence.” See

Clifton v. Chater, 79 F.3d 1007, 1009-10 (10th Cir. 1996). But this is a case

where we will not assume the ALJ actually considered all of the evidence. Cf.

Hackett v. Barnhart, 395 F.3d 1168, 1173 (10th Cir. 2005) (“[O]ur general

practice . . . is to take a lower tribunal at its word when it declares that it has

considered a matter.”). The ALJ’s cursory decision, which fails to even mention

the majority of the medical evidence in the record, certainly does not

“demonstrate that [she] considered all of the evidence.” Clifton, 79 F.3d at 1009.

      Because the ALJ failed to consider all of the medical evidence, she could

not and did not properly consider whether Ms. Conkle was disabled at steps three

or four of the sequential evaluation process. In concluding at step three that

Ms. Conkle’s impairments do not meet Listing 12.04A and B, see 20 C.F.R. pt.

404, subpt. P, app. 1, § 12.04A, B, the ALJ merely referred to her step-four

discussion. As we discuss below, however, this is not a case where the “ALJ’s

findings at [step four] of the sequential process may provide a proper basis for

upholding a step three conclusion that [Ms. Conkle’s] impairments do not meet or

equal any listed impairment.” Fischer-Ross v. Barnhart, 431 F.3d 729, 733 (10th

Cir. 2005). The ALJ’s decision does not discuss any evidence addressing the

questions posed by Listing 12.04A and B. Thus, we cannot review the ALJ’s bare

                                           -6-
conclusion at step three. See Clifton, 79 F.3d at 1009 (“In the absence of ALJ

findings supported by specific weighing of the evidence, we cannot assess

whether relevant evidence adequately supports the ALJ’s conclusion that

appellant’s impairments did not meet or equal any Listed Impairment, and

whether he applied the correct legal standards to arrive at that conclusion.”).

      At step four, after summarizing parts of Ms. Conkle’s hearing testimony

and parts of the social worker’s and the consultative psychologist’s reports, the

ALJ concluded that

      [a]fter careful consideration of the entire record, the undersigned
      finds that the claimant has the residual functional capacity to perform
      a wide range of light work with the need for simple to detailed, but
      not complex job instructions; no more than occasional public contact;
      no customer service and no more than occasional contact with
      co-workers.

Aplee. App., Vol. II at 19. The ALJ fails to state how she reached this conclusion

or what evidence she relied on to reach this conclusion. The social worker’s and

consultative psychologist’s reports are insufficient to reach this conclusion as

neither discusses the type of work Ms. Conkle can perform. Likewise, the ALJ’s

indication that Ms. Conkle can perform her past work as a production assembler

based on her RFC and the testimony of the vocational expert is merely conclusory

and is not supported with appropriate findings based on any record evidence.

Because the ALJ simply drew conclusions without analyzing and weighing the




                                         -7-
evidence and without making appropriate findings based on that evidence, we

cannot review those conclusions.

      Because we cannot meaningfully review the ALJ’s decision and because we

do not weigh the evidence, we remand to the district court to remand to the

Commissioner to consider and discuss the relevant evidence, to provide reasons

for accepting or rejecting the evidence, and to apply correct legal standards. See

Clifton, 79 F.3d at 1009-10. 2

B. Credibility

      Next, Ms. Conkle argues the ALJ erred in assessing her credibility.

Because we remand for the ALJ to fully examine the mental impairment evidence

we also remand for the ALJ to reassess Ms. Conkle's credibility after considering

that evidence.

                                        IV.

      The judgment of the district court is VACATED, and the case is

REMANDED with directions to remand to the Commissioner for further

proceedings to fully consider the medical evidence and Ms. Conkle’s credibility

in light of that evidence. We GRANT Ms. Conkle’s motions for leave to proceed




2
      If, upon remand, the ALJ reaches step four, she must consider Ms. Conkle’s
RFC under the standards set forth in Winfrey v. Chater, 92 F.3d 1017, 1023-26
(10th Cir. 1996). See Frantz, 509 F.3d at 1303-04.

                                         -8-
on appeal in forma pauperis and to file her reply brief out of time. But we DENY

as moot her implied request to present new medical evidence on appeal. 3


                                                   Entered for the Court



                                                   William J. Holloway, Jr.
                                                   Circuit Judge




3
      Ms. Conkle attaches to her opening brief evidence that was not before the
ALJ. Although we limit our review to the administrative record, see 42 U.S.C.
§ 405(g); Carter v. Chater, 73 F.3d 1019, 1022 n.3 (10th Cir. 1996), we note that
on remand, Ms. Conkle can submit this evidence to the ALJ.

                                        -9-